Citation Nr: 0805674	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-10 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to October 
1971.  He died on April [redacted], 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs.

In this case, the appellant is claiming entitlement to 
service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure in Vietnam.  The 
veteran's DD Form 214 specifically indicates that the veteran 
served in the Republic of Vietnam and received the Combat 
Action Ribbon. As such, the claim on appeal is not affected 
by the holding in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
and not the subject of any associated stay or proceedings.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for post-traumatic stress disorder, diabetes 
mellitus, type 2, and diabetic cataracts.

2.  The veteran died in April 2004 from lung metastases, due 
to nasopharyngeal cancer, initially demonstrated years after 
service, and not shown by competent clinical evidence to be 
related to active service, or service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VCAA notice letters, dated in September 
2004 and February 2007, from the agency of original 
jurisdiction (AOJ) to the appellant, informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence, as 
well as requested that she submit any evidence in her 
possession pertaining to the claim.  The Board observes that 
the aforementioned letters also provided the appellant with 
notice of the type of evidence necessary to establish an 
effective date in the event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran VCAA notice void ab initio, 
which in turn would nullify the notice of disagreement and 
substantive appeal filed by the appellant.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letters 
noted above that were issued to the appellant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
representative reflect that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim.  Moreover, as noted below, the record 
reflects that VA has obtained all relevant evidence.  

With regard to the duty to assist, the claims file contains 
private and VA treatment records, and VA examination reports.  
The Board notes that the record does not contain a complete 
set of the veteran's service medical records.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  Additionally, the claims file 
contains the appellant's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She specifically 
asserts that the veteran's lung and head/ throat 
(nasopharyngeal) cancers were the result of his exposure to 
Agent Orange when he served in Vietnam.  She also contends 
that his service-connected diabetes contributed to his death.

In order to establish service connection for cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  In this case, it is not disputed that the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
diabetes mellitus, type 2, and diabetic cataracts, at the 
time of his death.  However, the evidence of record fails to 
establish that any of the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to the cause of his death.

In this regard, the veteran's April 2004 death certificate 
indicates that the immediate cause of his death was lung 
metastases due to nasopharyngeal carcinoma.  However, there 
is no competent clinical opinion of record that establishes 
that the veteran's death from nasopharyngeal carcinoma with 
lung metastases was in any way related to any of the 
veteran's service-connected disabilities.  Significantly, in 
April 2007, a VA examiner, after a review of the veteran's 
claims file, opined that:
None of the veteran's service connected 
conditions contributed substantially or 
materially to death, or combined to cause 
death, or aided or lent assistance to the 
production of his death.  The veteran was 
debilitated by having metastatic 
nasopharyngeal carcinoma, which 
interfered with adequate oral nutrition.  
His diabetes did not substantially add to 
this debilitation.  

The Board acknowledges that the VA examiner also stated that 
the veteran's diabetes may or may not have contributed to his 
progressive decline during the final days of his life, but 
significantly additionally noted that the overwhelming extent 
of the metastatic supraglottal nasopharyngeal carcinoma was 
the major cause of his death.  The Board finds that such 
statement is not sufficient to establish that the veteran's 
service-connected diabetes mellitus significantly contributed 
to the veteran's death so as to hasten death.  Therefore, in 
the absence of any competent evidence to the contrary, the 
Board must conclude that the record is void of competent 
clinical evidence which establishes that the veteran's 
service-connected PTSD, diabetes mellitus, type 2, or 
diabetic cataracts, either caused or substantially or 
materially contributed to, the veteran's death from 
nasopharyngeal carcinoma with lung metastases.

Moreover, the record does not demonstrate, that the veteran's 
death from nasopharyngeal carcinoma with lung metastases was 
related to any incident of the veteran's service.  In this 
regard, the veteran's service medical records are silent for 
complaints of, or treatment for, any abnormality of the lungs 
or nasopharynx while in service.  The Board recognizes that 
the veteran's service medical records have been reported to 
be unavailable.  However, the appellant was provided the 
opportunity to submit alternate forms of evidence to show 
that the veteran had a lung and/or nasopharnyx disability 
while in service, but no corroborating documentation has been 
submitted.  Indeed, the record reflects that the first 
diagnosis of any of the veteran's fatal conditions, was in 
1985 (many years after his discharge from service) when he 
was initially diagnosed with cancer of the tongue and left 
tonsil.  His nasopharyngeal cancer (also referred to as 
recurrent head and neck cancer) and lung metastases diagnoses 
were in 2004.   In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.   See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
clinical evidence of record that links the veteran's 
nasopharyngeal cancer or lung metastases to any incident of 
his service.  

The Board acknowledges the appellant's contention that the 
veteran's fatal nasopharyngeal carcinoma with lung metastases 
were related to Agent Orange exposure while the veteran was 
in Vietnam.  In this regard, the veteran's DD Form 214 
specifically indicates that he was stationed in Vietnam from 
September 1967 to October 1968.  Therefore, it is presumed 
that he was exposed to Agent Orange while in service.

As noted above, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to Agent Orange (herbicides) while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  

With respect to the appellant's claim that the veteran's 
nasopharyngeal cancer was the result of Agent Orange 
exposure, the Board notes that the disabilities that have 
been positively associated with Agent Orange do not include 
nasopharyngeal cancer.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  
Indeed, the Secretary of Veterans Affairs has specifically 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for nasopharyngeal cancer.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board notes that the appellant has described the 
veteran's lung metastases, as lung cancer, which VA has 
positively associated with Agent Orange exposure.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  Nonetheless, the Board, in 
reviewing the veteran's treatment records, does not observe 
where any physician characterized the veteran's fatal lung 
metastases as primary lung cancer.  Indeed, the examiner from 
the April 2007 VA opinion indicated that the veteran had 
nasopharyngeal cancer with metastases to the right lung and 
that he did not have two primary carcinomas.  The Board notes 
that the appellant has not established that she is an expert 
in any related field, and she is therefore not competent to 
medically recharacterize the condition that medical 
physicians diagnosed the veteran with or reported that caused 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the appellant's association of the 
veteran's fatal lung metastases with primary lung cancer will 
not be accorded any probative weight.

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's 
nasopharyngeal cancer and/ or lung metastases to exposure to 
Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994).  In short, there is simply no medical evidence of 
record supporting a causal connection between the veteran's 
exposure to herbicides during service and his fatal 
nasopharyngeal cancer with lung metastases.  Therefore, in 
light of the above, the Board must conclude that service 
connection is not warranted for the cause of the veteran's 
death, to include based on exposure to an herbicide agent 
while in Vietnam.

In conclusion, although, the appellant asserts that the 
veteran's death was etiologically related to service, 
including Agent Orange exposure during his service in 
Vietnam, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
medical evidence of record is to the effect that the veteran 
did not have a service-connected disability that either 
caused or contributed substantially or materially to his 
death from nasopharyngeal cancer with lung metastases.  
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2007), but it does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


